Title: From Thomas Jefferson to E. Copeland, Jr., 5 February 1824
From: Jefferson, Thomas
To: Copeland, E., Jr.


Sir
Monticello
Feb. 5. 24.
I sent in June last to my correspdts Messrs Dodge and Oxnard of Marseilles for a supply of wines Etc for which mr Dodge when here in person desired me on their arrival to make paimt to mr P. P. F. Degrand of Boston, and afterwds in a letter repeated the same thing. the wines are arrived and an open letter of the house sent to the Collector of N.Y. directs me to make the payment,  to yourself. having recd no letter direct from them, nor heard from yourself on the subject I have paused on this change of direction, not noted to me immediately, till you can be so good as to announce to me if you are authorised to recieve paiment which shall thereon be immedly made, accept the assurance of my respectTh: J.